DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 22 Oct 2021 for application number 16/802,366. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-9, 12-15, and 18-20 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. [hereinafter as Ahmed] (US 2019/0320988 A1) in view of Indorf et al. [hereinafter as Indorf] (US 2018/0310822 A1) further in view of Cha et al. [hereinafter as Cha] (US 2020/0005900 A1).
In reference to claim 1, Ahmed teaches a system, comprising: a display; and a computing device operably coupled to the display and storing instructions executable to: 
output, to the display, a graphical user interface (GUI) that includes real-time medical device data [para 0054 discloses data in real time] determined from output of one or more medical devices each monitoring a patient [para 0099 discloses data from a plurality of medical devices], and where at least some of the real-time medical device data displayed via the GUI is displayed as a plurality of patient monitoring parameter tiles [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes].
However, Ahmed does not explicitly teach the GUI further including a predictive tile including a risk score; responsive to a user input, display, on the GUI, a set of trend lines each showing values for a respective patient monitoring parameter over a time range, each trend line of the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the risk score; where a selected set of patient monitoring parameters of the real-time medical device data are input to a predictive function to determine the risk score and a subset of the selected set is displayed as the set of trend lines.
Indorf teaches the GUI further including a predictive tile including a risk score [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; responsive to a user input, display, on the GUI, a set of trend lines each showing values for a respective patient monitoring parameter over a time range, each trend line of the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0139 discloses a time scale of the trend lines]; where a selected set of patient monitoring parameters of the real-time medical device data are input to a predictive function to determine the risk score and a subset of the selected set is displayed as the set of trend lines [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; the trends line are associated with parameters that may be used to determine the EWS; para 0004 discloses calculating an EWS score using parameter values, e.g. the parameter values are input to a predictive function to determine a risk score; para 0065 discloses parameter values based on input signals from medical devices with sensors over a certain time; para 0050 discloses an early warning score, e.g. predictive function, that provides patient’s status based on parameter values from medical devices].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Indorf before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed to include the functionality as taught by Indorf in order to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed to allow clinicians to focus on patients’ needs [Indorf, para 0003].
	However, while Indorf teaches a risk score, as expressed above, Ahmed and Indorf do not explicitly teach that the risk score is indicative of a relative likelihood that the patient will exhibit a specified condition within a predetermined period of time.
indicative of a relative likelihood that the patient will exhibit a specified condition within a predetermined period of time [para 0014 discloses that a risk score relates to a probability that a patient will experience a decline, for example, in renal function, in a predetermined period of time].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed, Indorf, and Cha before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed and Indorf to include the functionality as taught by Cha in order to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time to aid clinicians with assessing patient conditions by accurately predicting them [Cha, para 0007].

In reference to claim 2, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein each patient monitoring parameter tile shows a most-recently determined value for that patient monitoring parameter, and wherein the values for each respective patient monitoring parameter for the set of trend lines are determined from the output of the one or more medical devices [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes; para 0099 discloses data from a plurality of medical devices].

In reference to claim 3, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
 The system of claim 1, wherein the user input comprises selection of the tile [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes].
Indorf further teaches the predictive tile [Figs. 2A-B, para 0076 discloses being able to select the panes shown; Figs. 4-5, para 0085 discloses selecting buttons in the EWS pane, e.g. selecting the EWS tile].

In reference to claim 4, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the user input is a first user input, and wherein the instructions are executable to, responsive to a second user input, display, on the GUI, the set of trend lines and an additional set of trend lines, each trend line of the additional set of trend lines showing values for a respective patient monitoring parameter over the time range [Fig. 16, para 0133-0134 discloses a user input which allows a parameter tile to be displayed with trend line information; the particularly displayed tiles and trend lines are updated based on this input, therefore the input provides a trend display along with additional trend displays].
Indorf further teaches where the patient monitoring parameters represented in the set of trend lines contribute more to the risk score than the patient monitoring parameters represented in the additional set of trend lines [paras 0099-0100 discloses additional parameters, the parameters and additional parameters having different weights contributing to the risk score].

In reference to claim 5, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
The system of claim 1, wherein the instructions are executable to display, on the GUI, a severity indicator that has a color, shape, and/or pattern selected based on the risk score [paras 0070, 0090, 0131 disclose color as an indicator of risk scores; para 0131 discloses shapes as indicators].

In reference to claim 6, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the GUI is a single-patient GUI and the user input is a first user input, and wherein the instructions are executable to, responsive to a second user input [Figs. 14-15, paras 0120, 0123 disclose at 1432 and 1532, buttons in which a user may provide an input to display a multi-patient interface], display a multi-patient GUI including real-time medical device data determined from output of a plurality of medical devices monitoring a plurality of patients, the plurality of patients including the patient and one or more additional patients [Figs. 14-15, paras 0117-0125 disclose interfaces displaying parameter information for multiple patients, simultaneously].

In reference to claim 7, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
Ahmed The system of claim 6, wherein the instructions are executable to display, on the multi-patient GUI, a first severity indicator for the patient, the first severity indicator having a color, a shape, and/or a pattern selected based on the risk score, and a respective severity indicator for each of the one or more additional patients, each respective severity indicator having a color, a shape, and/or a pattern selected based on a corresponding risk score for that patient [paras 0122-0123 discloses severity indicators for patients and parameters, for instance, using color].

In reference to claim 8, Ahmed, Indorf, and Cha teach the invention of claim 1 above.
 further teaches The system of claim 1, wherein the time range is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the risk score [paras 0116-0118, 0137, 0139 disclose various time periods to monitor parameters, as well as the ability to manipulate the time periods], and wherein patient monitoring parameters determined to not contribute to the risk score are excluded from the set of trend lines [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; the trends line are associated with parameters that may be used to determine the EWS; para 0080 discloses that a user may determine which parameters to include in calculations of a EWS, which would allow the trend lines of Fig. 2 to coincide with parameters used to determine the EWS; para 0066 discloses that “each box 220 is above the name of one of the parameters listed in the first region 210, e.g. all the trend lines displayed contribute to the EWS score].

Claims 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Indorf
In reference to claim 15, Ahmed teaches a method, comprising: outputting, to a display, a multi-patient graphical user interface (GUI) [Figs. 14-15, paras 0117-0125 disclose interfaces displaying parameter information for multiple patients, simultaneously]; responsive to a user input selecting a first patient of the plurality of patients, outputting, to the display, a single-patient GUI that includes real-time medical device data [para 0054 discloses data in real time] determined from output of one or more medical devices each monitoring the first patient, and where at least some of the real-time medical device data displayed via the single-patient GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value for that patient monitoring parameter [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, 
However, Ahmed does not explicitly teach GUI) that includes a respective severity indicator for each patient of a plurality of patients, each severity indicator representing a relative severity of a condition for a respective patient, the relative severity determined based on one or more risk scores determined for each patient of the plurality of patients; and the single-patient GUI further includes a risk score tile including a first risk score determined for the first patient; and responsive to a user input selecting the risk score tile, outputting, to the display, additional information related to the determination of the first risk score for the first patient, including outputting a set of trend lines, each trend line of the set of trend lines including values for a respective patient monitoring parameter of the patient over a window of time, the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the first risk score, wherein the window of time is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the first risk score.
Indorf teaches (GUI) that includes a respective severity indicator for each patient of a plurality of patients, each severity indicator representing a relative severity of a condition for a respective patient [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values; paras 0070, 0090, 0131 disclose color as an indicator of risk scores, based on the score values, e.g. thresholds], the relative severity determined based on one or more risk scores determined for each patient of the plurality of patients [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; and the single-patient GUI further includes a risk score tile including a first risk score determined for the first patient [Figs. 2A-B, paras 0064-0069 disclose an early ; and responsive to a user input selecting the risk score tile, outputting, to the display, additional information related to the determination of the first risk score for the first patient [para 0087 discloses selecting the EWS pane in order to provide an interface in which additional ways to determine a risk score are presented; included in the interface are parameters that contribute to the EWS score, as seen in Fig. 6, for example], including outputting a set of trend lines, each trend line of the set of trend lines including values for a respective patient monitoring parameter of the patient over a window of time, the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the first risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters, including parameters that contribute to the EWS; para 0139 discloses a time scale of the trend lines], wherein the window of time is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the first risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0139 discloses a time scale of the trend lines].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Indorf before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed to include the functionality as taught by Indorf in order to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed to allow clinicians to focus on patients’ needs [Indorf, para 0003].


In reference to claim 18, Ahmed and Indorf teach the invention of claim 15 above.
Indorf further teaches The method of claim 15, further comprising, responsive to a user input selecting a second patient of the plurality of patients, outputting, to the display, a second single-patient GUI that includes real-time medical device data determined from output of one or more medical devices each monitoring the second patient, the second single-patient GUI further including a second risk score tile including a second risk score determined for the second patient [Figs. 30-34, paras 0135-0137 disclose the ability to provide interfaces for particular patients, e.g. second, third, etc., patients].

In reference to claim 19, Ahmed and Indorf teach the invention of claim 18 above.
Indorf further teaches The method of claim 18, further comprising responsive to a user input selecting the second risk score tile, outputting, to the display, additional information related to the determination of the second risk score for the second patient, the additional information related to the determination of the second risk score for the second patient different than the additional information related to the determination of the first risk score for the first patient [Figs. 30-34, paras 0135-0137 disclose the ability to provide interfaces for particular patients, e.g. second, third, etc., patients, each .

Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indorf in view of Cha.
In reference to claim 9, Indorf teaches a system comprising: a computing device storing instructions executable to: receive real-time medical device data determined from output from a plurality of medical devices monitoring a patient [para 0113 discloses a plurality of medical devices; para 0061 disclose current parameter values; para 0065 discloses parameter values based on input signals from medical devices with sensors]; determine a risk score for the patient based on the real-time medical device data over a first window of time [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; and responsive to the risk score being greater than a threshold, output a notification for display on a display [paras 0070, 0090, 0131 disclose color as an indicator of risk scores, based on the score values, e.g. thresholds], wherein the real-time medical device data is processed to generate a plurality of input signals, each input signal including multiple time series values for a respective patient monitoring parameter over the first window of time, and wherein the plurality of input signals are processed to extract one or more features that are input to a predictive function configured to output the risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; the trends line are associated with 
However, while Indorf teaches a risk score, as expressed above, Indorf does not explicitly teach that the risk score indicating a relative likelihood that the patient will exhibit a given condition within a second window of time.
Cha teaches the risk score indicating a relative likelihood that the patient will exhibit a given condition within a second window of time [para 0014 discloses that a risk score relates to a probability that a patient will experience a decline, for example, in renal function, in a predetermined period of time].
It would have been obvious to one of ordinary skill in art, having the teachings of Indorf and Cha before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Indorf to include the functionality as taught by Cha in order to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time to aid clinicians with assessing patient conditions by accurately predicting them [Cha, para 0007].

In reference to claim 12, Indorf and Cha teaches the invention of claim 9 above.
The system of claim 11, wherein the predictive function is further configured to rank each input signal in order of contribution to the risk score [para 0056, 0083, 0099 discloses the weighting, e.g. ranking, of parameters in contributing to a risk score].

In reference to claim 13, Indorf and Cha teaches the invention of claim 12 above.
Indorf further teaches The system of claim 12, wherein the instructions are further executable to, responsive to a user input, output a set of trend lines for display on the display, each trend line of the set of trend lines including values for a respective patient monitoring parameter over the first window of time [Fig. 2A, paras 0064-0065 discloses a plurality of trend lines representing parameters], the set of trend lines selected based on the rank of each input signal [Figs. 10-11, paras 0095-0101 disclose the display of trend lines pertaining to parameters contributing to a risk score, as well as the ability to customize the parameters contributing to the score, including weighting contributors; therefore, a user may customize which trend line parameters to display, based on the customization].

In reference to claim 14, Indorf and Cha teaches the invention of claim 12 above.
Indorf further teaches The system of claim 12, wherein the instructions are further executable to, responsive to a user input, output a set of trend lines for display on the display, each trend line of the set of trend lines including values for a respective patient monitoring parameter over a selected window of time, the set of trend lines selected based on the rank of each input signal [[Fig. 2A, paras 0064-0065 discloses a plurality of trend lines representing parameters; Figs. 10-11, paras 0095-0101 disclose the display of trend lines pertaining to parameters contributing to a risk score, as well as the ability to customize the parameters contributing to the score, including weighting contributors; therefore, a user may customize which trend line parameters to display, based on the customization], the selected window of time determined based on a timing of one or more features of one or more input signals determined to have contributed to the risk score [paras 0116-0118, 0137, 0139 disclose various time periods to monitor parameters, as well as the ability to manipulate the time periods].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Indorf further in view of Cha.
In reference to claim 20, Ahmed and Indorf teach the invention of claim 18 above.
However, while Ahmed and Indorf teach the first risk score and the second risk score, as expressed in claims 15, and 18-19 above, Ahmed and Indorf do not explicitly teach The method of claim 19, wherein the first risk score indicates a first relative likelihood that the first patient will exhibit a given condition within a window of time and the second risk score indicates a second relative likelihood that the second patient will exhibit the given condition within the window of time.
Cha teaches The method of claim 19, wherein the first risk score indicates a first relative likelihood that the first patient will exhibit a given condition within a window of time and the second risk score indicates a second relative likelihood that the second patient will exhibit the given condition within the window of time [para 0014 discloses that a risk score relates to a probability that a patient will experience a decline, for example, in renal function, in a predetermined period of time].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed, Indorf, and Cha before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed and Indorf to include the functionality as taught by Cha in order to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a .

Response to Arguments
Applicant contends that the prior art does not teach, “the GUI further including a predictive tile including a risk score indicative of a relative likelihood that the patient will exhibit a specified condition within a predetermined period of time” and “responsive to a user input, display, on the GUI, a set of trend lines each showing values for a respective patient monitoring parameter over a time range, each trend line of the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the risk score, where a selected set of patient monitoring parameters of the real-time medical device data are input to a predictive function to determine the risk score and a subset of the selected set is displayed as the set of trend lines.” 
Examiner respectfully disagrees. Indorf teaches the GUI further including a predictive tile including a risk score [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; 
responsive to a user input, display, on the GUI, a set of trend lines each showing values for a respective patient monitoring parameter over a time range, each trend line of the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0139 discloses a time scale of the trend lines]; 
where a selected set of patient monitoring parameters of the real-time medical device data are input to a predictive function to determine the risk score and a subset of the selected set is displayed as the set of trend lines [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the 
 Cha further teaches that the risk score is indicative of a relative likelihood that the patient will exhibit a specified condition within a predetermined period of time [para 0014 discloses that a risk score relates to a probability that a patient will experience a decline, for example, in renal function, in a predetermined period of time]. The combination of prior art would reasonably teach the claim language in question, as Indorf teaches the ability to provide a risk score tile with a calculated score and the ability to display trend lines of parameters contributing to the score and Cha teaches a risk score that is indicative of a relative likelihood that a patient with exhibit a condition in a certain time.
 The combination of Indorf and Cha is proper because both are in the same field of endeavor, particularly interfaces to view health-related parameters and the calculation of risk scores pertaining to those parameters. Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, for example Cha provides motivation to combine: to aid clinicians with assessing patient conditions by accurately predicting them [Cha, para 0007]. The teachings of Indorf and Cha are combinable, as both are able to monitor health parameters and create a score pertaining to those 
Claim 9 is rejected for similar reasons as claim 1 above. Indorf teaches responsive to the risk score being greater than a threshold, output a notification for display on a display [paras 0070, 0090, 0131 disclose color as an indicator of risk scores, based on the score values, e.g. thresholds], 
wherein the real-time medical device data is processed to generate a plurality of input signals, each input signal including multiple time series values for a respective patient monitoring parameter over the first window of time, and wherein the plurality of input signals are processed to extract one or more features that are input to a predictive function configured to output the risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; the trends line are associated with parameters that may be used to determine the EWS; para 0004 discloses calculating an EWS score using parameter values, e.g. the parameter values are input to a predictive function to determine a risk score].
 Cha further  teaches the risk score indicating a relative likelihood that the patient will exhibit a given condition within a second window of time [para 0014 discloses that a risk score relates to a probability that a patient will experience a decline, for example, in renal function, in a predetermined period of time].
Regarding claim 15, Indorf teaches responsive to a user input selecting the risk score tile, outputting, to the display, additional information related to the determination of the first risk score for the first patient [para 0087 discloses selecting the EWS pane in order to provide an interface in which additional ways to determine a risk score are presented; included in the interface are parameters that contribute to the EWS score, as seen in Fig. 6, for example], 
including outputting a set of trend lines, each trend line of the set of trend lines including values for a respective patient monitoring parameter of the patient over a window of time, the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the first risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters, including parameters that contribute to the EWS; para 0139 discloses a time scale of the trend lines], 
wherein the window of time is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the first risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0139 discloses a time scale of the trend lines]. 
However, although Indorf does not explicitly teach that the additional information and the outputting of a set of trend lines are both displayed from a single input on a risk score tile, it would have been obvious to one of ordinary skill in the art to modify Indorf to do so, as Indorf explicitly teaches the ability to display additional information upon input on a risk tile, the additional information consisting of parameters that contribute to the risk score, as well as teaching the display of trend lines of parameters contributing to a risk score; to display the additional parameter information with associated trend lines would have been obvious. 
One of ordinary skill in the art would have been motivated to modify the teachings of the prior art to allow clinicians to focus on patients’ needs [Indorf, para 0003]. Regarding the “timing” aspect, Indorf teaches the ability to display trend lines over a particular time period, as expressed above. The parameters are shown relative to one another based on the time period. Examiner notes that no specifying language exists in the claims regarding “a respective timing”. Therefore, the prior art reasonably teaches the claim language in question. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ANDREW CHUNG/Examiner, Art Unit 2173        
                                                                                                                                                                                                
/TADESSE HAILU/Primary Examiner, Art Unit 2173